Exhibit 99.6 Deutsche Bank Trust Company Americas Trust & Securities Services Global Equity Services DEPOSITARY RECEIPTS April 19, 2011 Depositary’s Notice pertaining to the Annual General Meeting of Shareholders of Subsea 7 S.A. Issue: Subsea 7 S.A. / CUSIP 864323100 Country: Luxembourg Meeting Details: Annual General Meeting of Shareholders to be held on May 27, 2011, at the registered office of the company, 412F, route d’Esch, L-2086 Luxembourg. 3:00 PM Local Time. Meeting Agenda: The Company’s Notice of Meeting and supporting materials, including the Agenda is enclosed Voting Deadline: On or before May 18, 2011 at 2:00 PM (New York City time) ADR Record Date: April 14, 2011 Common: ADR Ratio: 1 Common Share: 1 ADR In accordance with Section 17 of the Deposit Agreement between Subsea 7 S.A. (the “Company”) and Deutsche Bank Trust Company Americas, as Depositary (the “Depositary”), Subsea 7 S.A. ADR holders (the “Holders”) are hereby notified of the Company’s Annual General Meeting of Shareholders. A copy of the Notice of Meeting from the Company, which includes the agenda for such meeting, is enclosed. Holders at the close of business on the ADR record date will be entitled, subject to any applicable law, the Company’s Articles of Incorporation and the provisions of or governing Deposited Property underlying ADRs, to instruct the Depositary as to the exercise of the voting rights, if any, pertaining to the Shares or other Deposited Property represented by ADRs. A voting instruction form is enclosed for that purpose. Upon receipt of a voting instruction from an ADR Holder on the ADR record date, received on or before the ADR voting deadline, the Depositary shall endeavor, insofar as practicable and permitted under applicable law, the provisions of the Articles of Incorporation of the Company and the provisions of the Deposited Property underlying the ADRs, to vote or cause the Custodian to vote the Shares and/or other Deposited Property, in person or by proxy, represented by the ADRs in accordance with the instructions set forth in such request. Voting instructions may be given only in respect of a number of ADRs representing an integral number of Shares or other Deposited Property. Neither the Depositary nor the Custodian shall under any circumstances exercise any discretion as to voting and neither the Depositary nor the Custodian shall vote or attempt to exercise the right to vote Shares or other Deposited Property represented by ADRs except pursuant to and in accordance with such written instructions from Holders. Shares or other Deposited Property represented by ADRs for which no specific voting instructions are received by the Depositary from the Holder shall not be voted. In the event of a postponement of the Annual General Meeting of Shareholders or a reconvening of a second meeting, all votes received from beneficial holders of Subsea 7 S.A. ADRs will remain valid for the purposes of any such postponed or reconvened General Meeting. For further information, please contact: Beverly George Deutsche Bank - Depositary Receipts Corporate Actions (: 212 250-1504 6:212 797- 0327 *: beverly.a.george-ny@db.com
